                                                                                                 Electronically Filed - St Louis County - March 31, 2018 - 11:42 PM
                                                                          18SL-CC01453
Case: 4:19-cv-01708-SRC Doc. #: 3 Filed: 06/17/19 Page: 1 of 12 PageID #: 103




                    IN THE TWENTY-FIRST JUDICIAL CIRCUIT
                             STATE OF MISSOURI


NAKISHA FORD,
                             Plaintiff,
                                                          Cause No:

v.
                                                          Division No.

PINE LAWN FOOD MARKET, INC.,                              JURY TRIAL DEMANDED
MAZEN “MARIO” SAMAD, AKRAM
“SAM”      SAMAD,       SYLVESTER
CALDWELL, STEVEN BLAKENEY, &
THE CITY OF PINE LAWN, MISSOURI,
                            Defendants.




                               PETITION FOR DAMAGES

                                            Parties

 1) At all pertinent times herein, plaintiff Nakisha Ford was a resident and citizen of Pine

     Lawn, Missouri;

 2) At all pertinent times herein, defendant Pine Lawn Food Market, Inc. (“PLFM”), was a for-

     profit corporation operating in the City of Pine Lawn, Missouri. PLFM is liable under the

     doctrine of respondeat superior because all acts and/or omission of either Samad brother

     were taken or foregone as oweners or agents in furtherance of PLFM’s interests;

 3) At all pertinent times herein, defendant Mazen “Mario” Samad owned and operated PLFM.

     He is sued in both his individual and official capacity;

 4) At all pertinent times herein, defendant Akram “Sam” Samad managed PLFM. He is sued

     in both his individual and official capacity;



                                               1
                                                                                                    Electronically Filed - St Louis County - March 31, 2018 - 11:42 PM
Case: 4:19-cv-01708-SRC Doc. #: 3 Filed: 06/17/19 Page: 2 of 12 PageID #: 104



 5) At all pertinent times herein, defendant Sylvester Caldwell was the Mayor and de facto

    police chief of the City of Pine Lawn. He was the final policy-maker for the city’s law

    enforcement officers who reported directly to him—not the Board of Aldermen. He is sued

    in his official and individual capacities for all acts or omissions taken under color of law;

 6) At all pertinent times herein, defendant Steven Blakeney was the highest-ranking

    uniformed police officer in Pine Lawn and exercised command and control over all other

    uniformed officers in Pine Lawn. He is sued in his official and official capacities for all

    acts and/or omissions taken under color of law;

 7) At all pertinent times herein, the City of Pine Lawn was a Fourth-Class city of Missouri,

    and effected all pertinent and longstanding customs and practices of using the police

    powers to silence or destabilize opposition or criticism of Mayor Caldwell. The City knew

    or should have known of such corruption prior to March 31, 2013, because similar

    complaints had been previously filed with the City and in court filings;

                                   Common Factual Allegations

 8) Sylvester Caldwell, the incumbent mayor of the City of Pine Lawn, was seeking re-election

    in April, 2013;

 9) At some point prior to election day, former Lt. Steven Blakeney of the City of Pine Lawn

    Police, “asked” Mario to allow him to display a Caldwell campaign sign in PLFM window;

 10) Despite Mario’s refusal, Blakeney placed the sign in the store’s window;

 11) On March 31, 2013, Nakisha Ford entered the Pine Lawn Market and saw the Caldwell

    sign, which depicted her mugshot from a previous arrest. Nakisha Ford asked Mario to take

    the sign down. Mario told her that he would not remove the sign himself but that she could

    do what she wanted with it;




                                              2
                                                                                                  Electronically Filed - St Louis County - March 31, 2018 - 11:42 PM
Case: 4:19-cv-01708-SRC Doc. #: 3 Filed: 06/17/19 Page: 3 of 12 PageID #: 105



 12) Mario knew that Nakisha Ford was a candidate for Mayor at that time;

 13) Nakisha Ford removed the sign and left;

 14) Mario did not object to Nakisha Ford’s removing the sign, and he did not call the police;

 15) Later that day, Blakeney and several other police officers came to PLFM and discovered

    the missing sign. Blakeney demanded to see the security camera footage and called Sam to

    the store;

 16) Blakeney then instructed Sam to call 911 to report the theft of the sign and threatened to

    frame him for drug possession if he did not comply;

 17) After Sam called 911, the Prosecutor and other police officers came to the store and

    reviewed the security camera footage;

 18) The Samad brothers then accompanied Blakeney to the police station, where he instructed

    them to give statements using language he provided. Sam’s son, Mohammed, prepared the

    statements according to Blakeney’s instructions because the Samad brothers do not write

    English proficiently;

 19) At one point, Blakeney stopped Sam’s police interview to instruct Sam to change his story;

 20) Blakeney also directed Sam to step out of the room, at which point Mayor Caldwell advised

    Sam, “Oh, we[’ll] take care of you. Don’t worry about it.”;

 21) The mayor also told Sam to say that he obtained the sign from city hall himself;

 22) Blakeney and Mayor Caldwell also instructed the Samad brothers that they would have to

    testify against Nakisha Ford in court. Both received subpoenas but never testified;

 23) The Samad brothers signed the statements, which stated that Sam obtained the sign from

    city hall and that Nakisha Ford created a disturbance and stole the sign;

 24) After the statements were complete, Officer Jesse Brock completed Pine Lawn Police




                                               3
                                                                                                     Electronically Filed - St Louis County - March 31, 2018 - 11:42 PM
Case: 4:19-cv-01708-SRC Doc. #: 3 Filed: 06/17/19 Page: 4 of 12 PageID #: 106



     Department Incident Report No. 13-1337 based on information Blakeney provided;

 25) Blakeney approved the report, and Brock also filled out a form to obtain a “wanted” for

     Nakisha Ford;

 26) Blakeney, three other police officers, the chief of police, and prosecuting attorney then

     proceeded to Nakisha Ford’s house to arrest her;

 27) Brock testified that he did not recall anyone suggesting that they issue Nakisha Ford a

     summons instead of making the arrest;

 28) Nakisha Ford was taken into custody, booked, and transported to a jail in St. Ann, Missouri.

     An hour later, Nakisha Ford was returned to the Pine Lawn Police Department, posted a

     $750 bond, and was released early in the morning;

 29) Nakisha Ford was charged with stealing and disorderly conduct, but the charges ultimately

     were reduced to a single littering charge. The facts of the conspiracy against Nakisha Ford

     unknown to her and her attorney, Nakisha Ford initially pleaded guilty and paid a $500

     fine in 2017;

 30) Blakeney violated his duties as the highest-ranking uniformed law enforcement officer in

     Pine Lawn by failing to intervene to stop the illegal arrest and prosecution of Nakisha Ford;

 31) Caldwell violated his duties as the de facto police chief and policy-maker for the City of

     Pine Lawn by failing to intervene to stop the illegal arrest and prosecution of Nakisha Ford;

 32) After these events came to light, Blakeney was charged in a three-count indictment with

     conspiracy against rights, deprivation of rights under color of law, and falsifying a record;

 33) At Blakeney’s trial (United States of America v. Steven Blakeney), the Samad brothers

     testified that the statements against Nakisha Ford were untrue;

 34) Blakeney did not testify at his trial;




                                               4
                                                                                                   Electronically Filed - St Louis County - March 31, 2018 - 11:42 PM
Case: 4:19-cv-01708-SRC Doc. #: 3 Filed: 06/17/19 Page: 5 of 12 PageID #: 107



 35) The jury asked to read the testimony of Sam, Mario, and Mohammad Samad;

 36) On January 28, 2016, Blakeney was convicted following a jury trial of one count of

    conspiracy against rights of Nakisha Ford, in violation of 18 U.S.C. § 241; one count of

    deprivation of Nakisha Ford’s rights under color of law, in violation of 18 U.S.C. § 242;

    and one count of falsifying a record against Nakisha Ford, in violation of 18 U.S.C. § 1519;

 37) United States District Court Judge Stephen L. Limbaugh sentenced Blakeney to 4 years in

    prison;

 38) The Eighth Circuit Court of Appeals, No. 16-3945) affirmed each conviction on December

    11, 2017;

 39) On March 16, 2018, the Court permitted Nakisha Ford to withdraw her guilty plea to

    “littering”;

 40) But-for the Samads’ positive, unequivocal and unqualified affidavits against Nakisha Ford,

    she would not have suffered emotional and physical injury including but not limited to

    physical arrest, embarrassment, humiliation, physical illness, immediate and frequent bouts

    of vomiting and heaving, random bouts of sweating, sleeplessness, loss of appetite, loss of

    sexual interest, inability to focus or concentrate, general confusion, alternating bouts of

    diarrhea and/or constipation, dizziness, depression, disinterest, performance issues,

    professional isolation, and general mistrust of police and/or abusive police tactics and

    corruption;

 41) The conspiracies were carried out with callous disregard for the civil rights of Nakisha

    Ford. Accordingly, Defendants’ acts and/or omissions warrant exemplary damages in

    order to deter defendants and others similarly situated from such acts of indecency and

    misconduct in the future;




                                             5
                                                                                                   Electronically Filed - St Louis County - March 31, 2018 - 11:42 PM
Case: 4:19-cv-01708-SRC Doc. #: 3 Filed: 06/17/19 Page: 6 of 12 PageID #: 108



 42) Liability herein is joint and several as to each co-conspirator;

 43) Nakisha Ford has incurred and shall continue to incur reasonably foreseable attorney’s fees

    to prosecute this civil action;

                                        Count I
                  Conspiracy to Commit Negligent False Imprisonment

 44) Each Samad brother agreed with Mayor Caldwell and Lt. Blakeney to submit false

    information to police about Nakisha Ford;

 45) Neither reporting Officer Brock nor the prosecuting attorney knew of the falsity of the

    information the Samad brothers gave for Brock’s police report;

 46) Neither reporting Officer Brock nor the prosecuting attorney knew of the falsity of the

    information in the report was from Blakeney, the supervisor who approved the same report;

 47) The prosecuting did not know of the falsity of the information the Samad brothers gave for

    Brock’s police report when he relied upon it in his charging decision;

 48) The Samad brothers had a duty to avoid negligently or recklessly giving police officers

    and/or prosecuting attorneys false, incomplete or misleading information;

 49) In furtherance of the conspiracy, the Samad brothers breached that duty when they swore

    out positive, unequivocal, and unqualified affidavits against Nakisha Ford;

 50) But for the Samad brothers affidavits, neither the police nor prosecutor could’ve proceeded

    to charge Nakisha Ford with stealing because only the Samad brothers could’ve answered

    the question of “consent”;

 51) It was forseeable at the time the Samad brothers swore out the affidavit against Nakisha

    Ford that she would be arrested, handcuffed, booked, charged, perp walked before news

    cameras, embarrassed, humiliated, and likely lose the election of Mayor of the City of Pine

    Lawn only days later;



                                               6
                                                                                                     Electronically Filed - St Louis County - March 31, 2018 - 11:42 PM
 Case: 4:19-cv-01708-SRC Doc. #: 3 Filed: 06/17/19 Page: 7 of 12 PageID #: 109



   52) The Samad brothers encouraged, promoted and/or instigated Nakisha Ford’s arrest and

       prosecution;

   53) The Samad brothers’ affidavits were the proximate cause of injury to Nakisha Ford. But-

       for the Samads’ affidavits, the City of Pine Lawn could not have proceeded to prosecute

       Nakisha Ford for stealing;

       For the foregoing reasons, Nakisha Ford respectfully requests judgment in her favor and

against PLFM; each of the Samad brothers; Caldwell, and Blakeney for Conspiracy to Commit

Negligent False Imprisonment, compensatory damages in excess of $25,000; exemplary damages;

and for whatever other relief this Court deems necessary and appropriate under the circumstances;


                                        Count II
                      Conspiracy to Commit Negligent Misrepresentation


       Nakisha Ford incorporates each of the foregoing allegations as though fully restated herein

in support of her claim for Conspiracy to Commit Negligent Misrepresentation:

   54) Each Samad brother agreed with Mayor Caldwell and Lt. Blakeney to submit false

       information to police about Nakisha Ford because of their “pecuniary interest” in not being

       arrested for possession of a controlled substance and or their concern about continuing to

       operate their business for financial gain in the City of Pine Lawn, Missouri;

   55) Because of the Samad brother’s elevation of their own selfish interests over those of the

       innocent Nakisha Ford, the information supplied to Officer Brock was false;

   56) The false information given to Officer Brock was done intentionally;

   57) Nakisha Ford’s attorney relied upon such information/affidavits when negotiating the plea

       deal with the Prosecutor in 2013;

   58) Nakisha Ford’s attorney justifiably relied upon the police report and affidavits and video



                                                7
                                                                                                      Electronically Filed - St Louis County - March 31, 2018 - 11:42 PM
 Case: 4:19-cv-01708-SRC Doc. #: 3 Filed: 06/17/19 Page: 8 of 12 PageID #: 110



       because nothing at that time hinted of the criminal conspiracy between Mayor Caldwell,

       Lt. Blakeney, and the Samad brothers as the motivation to lie under oath and threat of

       perjury;

   59) Nakisha Ford suffered a pecuniary loss in the form of lost wages, election-related expenses,

       campaign expenses, legal fees, bond monies, and the like;

       For the foregoing reasons, Nakisha Ford respectfully requests judgment in her favor and

against PLFM; each of the Samad brothers; Caldwell, and Blakeney for Conspiracy to Commit

Negligent Misrepresentation, compensatory damages; exemplary damages; and for whatever other

relief this Court deems necessary and appropriate under the circumstances;

                                         Count III
                           Conspiracy to Commit Abuse of Process

       Nakisha Ford incorporates each of the foregoing allegations as though fully restated herein

in support of her claim for Conspiracy to Commit Abuse of Process:

   60) Each Samad brother agreed with Mayor Caldwell and Lt. Blakeney to submit false

       information to police about Nakisha Ford because of they put their selfish ends to avoid

       harassment or corruption directed toward them by Mayor Caldwell and/or Lt. Blakeney;

   61) Submission of the Samad affidavits to Officer Brock under those circumstances

       constituted an unjustifiable end, improper or perverted purpose;

   62) Nakisha Ford suffered injury due to the illegal use of the affidavits under the

       circumstances;

       For the foregoing reasons, Nakisha Ford respectfully requests judgment in her favor and

against PLFM; each of the Samad brothers; Caldwell, and Blakeney for Conspiracy to Commit

Abuse of Process, compensatory damages in excess of $25,000; exemplary damages; and for

whatever other relief this Court deems necessary and appropriate under the circumstances;



                                                8
                                                                                                     Electronically Filed - St Louis County - March 31, 2018 - 11:42 PM
 Case: 4:19-cv-01708-SRC Doc. #: 3 Filed: 06/17/19 Page: 9 of 12 PageID #: 111



                                      Count IV
    Conspiracy to Commit Malcious Prosecution in Violation of 4th & 14th Amendments


       Nakisha Ford incorporates each of the foregoing allegations as though fully restated herein

in support of her claim for Conspiracy to Commit Malicious Prosecution:

   63) Mayor Caldwell and Lt. Blakeney concocted a notion to harm Nakisha Ford’s campaign

       in her race against Mayor Caldwell in April, 2013;

   64) In furtherance of that conspiracy, Caldwell and Blakeney recruited the Samad brothers to

       submit false affidavits against Nakisha Ford for the purpose of causing her arrest,

       prosecution and loss in the mayoral race;

   65) The Samad brothers agreed to participate in the conspiracy;

   66) Caldwell, Blakeney, and each Samad brother knew there was no truth to the allegations

       submitted in the Samad affidavits or the corresponding police report approved by

       Blakeney;

   67) Each caused the negligent or reckless arrest and prosecution of Nakisha Ford in March,

       2013, in violation of her civil rights against unreasonable seizure and substantive due

       process under the 4th and 14th Amendments to the US Constitution;

   68) Nakisha Ford suffered harm and injury as a result of defendants’ acts and/or omissions;

       For the foregoing reasons, Nakisha Ford respectfully requests judgment in her favor and

against PLFM; each of the Samad brothers; Caldwell, Blakeney, and the City of Pine Lawn for

Conspiracy to Commit Malicious Prosecution; compensatory damages (except for Pine Lawn);

exemplary damages; attorney’s fees pursuant to Section 1988(b) and costs; and for whatever other

relief this Court deems necessary and appropriate under the circumstances;




                                                9
                                                                                                     Electronically Filed - St Louis County - March 31, 2018 - 11:42 PM
Case: 4:19-cv-01708-SRC Doc. #: 3 Filed: 06/17/19 Page: 10 of 12 PageID #: 112



                                      Count V
      Conspiracy to Commit False Arrest in Violation of the 4th & 14th Amendments

       Nakisha Ford incorporates each of the foregoing allegations as though fully restated herein

in support of her claim for Conspiracy to Commit False Arrest:

   69) Mayor Caldwell and Lt. Blakeney concocted a notion to harm Nakisha Ford’s campaign

       in her race against Mayor Caldwell in April, 2013;

   70) In furtherance of that conspiracy, Caldwell and Blakeney recruited the Samad brothers to

       submit false affidavits against Nakisha Ford for the purpose of causing her arrest,

       prosecution and loss in the mayoral race;

   71) The Samad brothers agreed to participate in the conspiracy;

   72) Caldwell, Blakeney, and each Samad brother knew there was no truth to the allegations

       submitted in the Samad affidavits or the corresponding police report approved by

       Blakeney;

   73) There was no arguable probable cause for the arrest and prosecution of Nakisha Ford;

   74) Each caused the negligent or reckless arrest and prosecution of Nakisha Ford in March,

       2013, in violation of her civil rights against unreasonable seizure under the 4 th and 14th

       Amendments to the US Constitution;

   75) Nakisha Ford suffered harm and injury as a result of defendants’ acts and/or omissions;

       For the foregoing reasons, Nakisha Ford respectfully requests judgment in her favor and

against PLFM; each of the Samad brothers; Caldwell, Blakeney, and the City of Pine Lawn for

Conspiracy to Commit False Arrest; compensatory damages; exemplary damages (except for Pine

Lawn); attorney’s fees pursuant to Section 1988(b) and costs; and for whatever other relief this

Court deems necessary and appropriate under the circumstances;




                                               10
                                                                                                     Electronically Filed - St Louis County - March 31, 2018 - 11:42 PM
Case: 4:19-cv-01708-SRC Doc. #: 3 Filed: 06/17/19 Page: 11 of 12 PageID #: 113



                                      Count VI
                    Conspiracy to Commit First Amendment Retaliation

       Nakisha Ford incorporates each of the foregoing allegations as though fully restated herein

in support of her claim for Conspiracy to Commit First Amendment Retaliation:

   76) Nakisha Ford engaged in political speech and other expressive activity as a candidate for

       Mayor of the City of Pine Lawn in 2013;

   77) Nakisha Ford’s speech and expressive activities were protected at all times by the First

       Amendment;

   78) Mayor Caldwell and Lt. Blakeney concocted a notion to harm Nakisha Ford’s campaign

       in her race against Mayor Caldwell in April, 2013 both because she challenged him for

       office and as an act of retaliatory animus for her corresponding speech and expressive

       conduct;

   79) In furtherance of that conspiracy, Caldwell and Blakeney recruited the Samad brothers to

       submit false affidavits against Nakisha Ford for the purpose of causing her arrest,

       prosecution and loss in the mayoral race;

   80) The Samad brothers agreed to participate in the conspiracy;

   81) Caldwell, Blakeney, and each Samad brother knew there was no truth to the allegations

       submitted in the Samad affidavits or the corresponding police report approved by

       Blakeney;

   82) Each caused the negligent or reckless arrest and prosecution of Nakisha Ford in March,

       2013, which served no lawful purpose;

   83) Nakisha Ford suffered harm and injury as a result of defendants’ acts and/or omissions

       including but not limited to the loss of mayoral race in 2013;

       For the foregoing reasons, Nakisha Ford respectfully requests judgment in her favor and



                                               11
                                                                                                  Electronically Filed - St Louis County - March 31, 2018 - 11:42 PM
Case: 4:19-cv-01708-SRC Doc. #: 3 Filed: 06/17/19 Page: 12 of 12 PageID #: 114



against PLFM; each of the Samad brothers; Caldwell, Blakeney, and the City of Pine Lawn for

Conspiracy to Commit First Amendment Retaliation; compensatory damages; exemplary damages

(except for Pine Lawn); attorney’s fees pursuant to Section 1988(b) and costs; and for whatever

other relief this Court deems necessary and appropriate under the circumstances;



Respectfully submitted,

THE TATE LAW FIRM, LLC

/s/ Rufus J. Tate, Jr.___________
Rufus J. Tate, Jr. 46993
230 Bemiston Avenue, Suite 1470
Clayton, MO 63105
314.726.6495 Office
855.825.8283 Fax
tatelawfirm@gmail.com
 Counsel for Plaintiff Nakisha Ford


THE LAW OFFICE OF CELESTINE DOTSON

Celestine Dotson 120233
300 N. Tucker Boulevard
St. Louis, MO 63101
314.454.6543 Office
dotsonlaw@sbcglobal.net
Co-Counsel for Plaintiff Nakisha Ford




                                               12
